                                            Case 3:20-cv-03019-JCS Document 48 Filed 02/21/21 Page 1 of 28




                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                            WINIFREDO HERRERA, et al.,
                                   7                                                        Case No. 20-cv-03019-JCS
                                                         Plaintiffs,
                                   8
                                                   v.                                       ORDER GRANTING IN PART AND
                                   9                                                        DENYING IN PART MOTION TO
                                            CATHAY PACIFIC AIRWAYS LTD.,                    DISMISS AND DISMISSING
                                  10                                                        COMPLAINT WITH LEAVE TO
                                                         Defendant.                         AMEND
                                  11
                                                                                            Re: Dkt. No. 32
                                  12
Northern District of California
 United States District Court




                                  13
                                       I.       INTRODUCTION
                                  14
                                                In this putative class action, Plaintiffs Winifredo Herrera (“Mrs. Herrera”) and Macaria
                                  15
                                       Herrrera (“Mr. Herrera”) assert a claim for breach of contract against Defendant Cathay Pacific
                                  16
                                       Airways Ltd. (“Cathay Pacific”) based on allegations that Cathay Pacific has failed to honor its
                                  17
                                       contractual obligation to provide a cash refund for a flight for which they had purchased tickets
                                  18
                                       that was cancelled as a result of the COVID-19 public health emergency. Instead, Plaintiffs allege,
                                  19
                                       Cathay Pacific offered them only vouchers for flight credits that would expire in July 2020.
                                  20
                                       Cathay Pacific answered the complaint on August 6, 2020. Cathay Pacific now brings a Motion to
                                  21
                                       Dismiss or in the Alternative, for Judgment on the Pleadings (“Motion”), in which it contends the
                                  22
                                       entire action should be dismissed under Rules 12(b)(1), 12(b)(2), 12(c) and 23(d)(1)(D) of the
                                  23
                                       Federal Rules of Civil Procedure. A hearing on the Motion was held on January 29, 2021. For the
                                  24
                                       reasons stated below, the Motion is GRANTED in part and DENIED in part.1
                                  25

                                  26

                                  27
                                       1
                                  28    The parties have consented to the jurisdiction of the undersigned magistrate judge pursuant to 28
                                       U.S.C. § 636(c).
                                             Case 3:20-cv-03019-JCS Document 48 Filed 02/21/21 Page 2 of 28




                                   1   II.      BACKGROUND

                                   2            A.   The Complaint
                                   3            Cathay Pacific is a transcontinental airline company based in Hong Kong. Complaint ¶¶

                                   4   12-13. Plaintiffs are a husband and wife who purchased tickets to travel to the Philippines in the

                                   5   fall of 2019 and to return to the United States on the same flight, in February 2020. Id. ¶¶ 45-46.

                                   6   They allege that the cost of Mrs. Herrera’s roundtrip ticket was approximately $1,000 while Mr.

                                   7   Herrera’s ticket cost $700. Id. Plaintiffs allege that Cathay Pacific canceled the return flight,

                                   8   informing them that they would receive a refund for their cancelled flight. Id. ¶ 47. Plaintiffs

                                   9   allege that they had to pay for a flight on another airline to return to San Francisco, at a cost of

                                  10   approximately $700 per ticket. Id. ¶ 49.

                                  11            According to the Herreras, after they had returned home to the United States, they did not

                                  12   receive an automatic refund; rather, they received an e-mail from Cathay Pacific informing them
Northern District of California
 United States District Court




                                  13   that they would receive a travel voucher instead of a refund for the cancelled flight. Id. ¶¶ 34, 50.

                                  14   To even request a refund, they allege, Cathay Pacific “requires its customers to navigate through

                                  15   its website, including by using login information and password.” Id. ¶ 34. They also allege that

                                  16   Cathay Pacific made it “functionally impossible to specifically request refunds over vouchers/

                                  17   coupons by inaccessibility of customer service, with wait times of more than two hours frequently

                                  18   reported” and that Cathay Pacific “obscure[ed] passengers’ right to a monetary refund.” Id. ¶ 44.

                                  19            Plaintiffs allege that “[t]he voucher that [Cathay Pacific] indicated it would provide would

                                  20   expire one year from the original date of purchase, such that Plaintiffs would need to use it by July

                                  21   of 2020 despite the continuing impacts of the global pandemic, particularly on international

                                  22   travel.” Id. ¶ 51. Plaintiffs allege that this a general practice on Cathay Pacific’s part and that it is

                                  23   “uniformly denying refunds to customers and forcing them to accept expiring flight credits.” Id. ¶

                                  24   36. Plaintiffs allege that they “have repeatedly attempted to contact [Cathay Pacific] regarding the

                                  25   refund that they are owed” and that “[t]hree e-mails from Mrs. Herrera to [Cathay Pacific] have

                                  26   gone unreturned.” Id. ¶ 52.

                                  27            Plaintiffs assert that as part of each ticket purchase, Cathay Pacific “made a promise and

                                  28   warranty to customers that in the event of a flight cancellation or substantially interrupted flight,
                                                                                           2
                                           Case 3:20-cv-03019-JCS Document 48 Filed 02/21/21 Page 3 of 28




                                   1   customers are entitled to a full cash refund.” Id. ¶ 29. In particular, they allege that “Defendant’s

                                   2   General Conditions of Carriage [‘GCC’] state that ‘[w]here we fail to provide carriage in

                                   3   accordance with your contract with us, or where you request a voluntary change of your

                                   4   arrangements, we will refund any unused Ticket or portion thereof[.]’” Id. ¶ 20(a).2 They go on

                                   5   to allege that “Defendant’s General Conditions of Carriage state that ‘[w]here we fail to provide

                                   6   carriage in accordance with your contract with us, or where you request a voluntary change of

                                   7   your arrangements, we will refund any unused Ticket or portion thereof[.]’” Id. ¶ 20(b).

                                   8   Paragraph 20(b) cites https://www.cathaypacific.com/content/dam/cx/legal-and-privacy/ka-

                                   9   general-conditions-of-carriagefor-passengers-baggage-en.pdf (last visited April 30, 2020). That

                                  10   link is to a document entitled “Cathay Dragon General Conditions of Carriage” (hereinafter,

                                  11   “Cathay Dragon GCC”). The language quoted in Paragraph 20(b) is found in Article 12.1 of the

                                  12   Cathy Dragon GCC. The Complaint alleges that “[f]or involuntary refunds, Defendant warranties
Northern District of California
 United States District Court




                                  13   that ‘[i]f we cancel a flight, [or] fail to operate a flight reasonably according to schedule … the

                                  14   amount of the refund shall be: a) If no portion of the Ticket has been used, an amount equal to the

                                  15   fare paid; b) If a portion of the ticket has been used the refund will be the higher of: i. The one

                                  16   way fare (less applicable discounts and charges) from point of interruption to destination or point

                                  17   of next stopover, or ii. The difference between the fare paid and the fare for the transportation

                                  18   used.’” Id. ¶ 21. Although the Complaint does not identify the source of this specific language, it

                                  19   is a direct quote from Cathay Dragon GCC Article 12.4. The Complaint alleges that “Defendant’s

                                  20   contract of carriage does not promise, permit, or require the issuance of any vouchers or coupons

                                  21   lieu of monetary refunds in the event of cancellation.” Id. ¶ 22.

                                  22          According to Plaintiffs, “[i]nstead of providing an automatic refund, as promised,

                                  23   Defendant requires its customers to navigate through its website, including by using login

                                  24   information and password, merely to request a refund.” Id. ¶ 34. Plaintiffs allege that by providing

                                  25   vouchers instead of a refund of their tickets, Cathay Pacific has breached its contract of carriage.

                                  26

                                  27   2
                                        The Complaint includes two consecutive paragraphs numbered as paragraph 20. To avoid
                                  28   confusion, the Court refers to the first Paragraph 20 as “Paragraph 20(a)” and the second
                                       Paragraph 20 as “Paragraph 20(b).”
                                                                                          3
                                          Case 3:20-cv-03019-JCS Document 48 Filed 02/21/21 Page 4 of 28




                                   1   Id. ¶ 43.

                                   2           Plaintiffs also assert that Cathay Pacific’s conduct violates 49 U.S.C. § 4172, which

                                   3   prohibits unfair and deceptive practices by air carriers, and guidance issued by the U.S.

                                   4   Department of Transportation (“U.S. DOT”), including an April 3, 2020 notice to airline carriers

                                   5   stating “that passengers should be refunded promptly when their scheduled flights are cancelled or

                                   6   significantly delayed” and that “[a]lthough the COVID-19 public health emergency has had an

                                   7   unprecedented impact on air travel, the airlines’ obligation to refund passengers for cancelled or

                                   8   significantly delayed flights remains unchanged.” Id. ¶ 41.

                                   9           Plaintiffs assert a single claim, for breach of contract, on behalf of themselves and a

                                  10   putative nationwide class. Id. ¶¶ 62-69. The proposed class is defined as follows:

                                  11                   All persons residing in the United States or its territories who
                                                       purchased tickets for travel on a Cathay Pacific flight scheduled to
                                  12                   operate from February 1, 2020 through the date of a class certification
Northern District of California




                                                       order, whose flight(s) were canceled by Cathay Pacific, and who were
 United States District Court




                                  13                   not provided a refund. Excluded from the Class are (a) any person
                                                       who has specifically requested a coupon or voucher in lieu of a
                                  14                   refund; (b) any person who requested and received alternative air
                                                       transportation in lieu of a refund; (c) all persons who are employees,
                                  15                   directors, officers, and agents of either Defendant; (d) governmental
                                                       entities; and (e) the Court, the Court’s immediate family, and Court
                                  16                   staff.

                                  17   Id. ¶ 53.

                                  18          B.     The Motion
                                  19           In the Motion, Cathay Pacific seeks dismissal of Plaintiffs’ complaint on several grounds.

                                  20   First, it argues that Plaintiffs fail to state a claim for breach of contract because they rely on the

                                  21   Cathay Dragon GCC rather than Cathay Pacific’s own General Conditions of Carriage (“Cathay

                                  22   Pacific GCC”), and that it is the latter that applies to refunds on the Herrera’s cancelled flight

                                  23   because Cathay Pacific issued their tickets. Motion at 15-16. It argues further that even if

                                  24   Plaintiffs had cited the correct contract, it was not breached by Cathay Pacific’s failure to provide

                                  25   an automatic refund within a reasonable period of time because Cathay Pacific’s GCC does not

                                  26   include such a requirement. Id. at 16-18. Cathay Pacific further contends Plaintiffs failed to state

                                  27   a claim for breach of the Cathay Pacific GCC because they do not allege that they requested a

                                  28   refund. Id. at 18-19.
                                                                                           4
                                          Case 3:20-cv-03019-JCS Document 48 Filed 02/21/21 Page 5 of 28




                                   1           Cathay Pacific also argues that the Airline Deregulation Act (“ADA”) preempts Plaintiffs’

                                   2   claims because those claims depend on expanding Cathay Pacific’s obligations beyond the duties

                                   3   identified in the Cathay Pacific GCC. Id. at 19-22. Moreover, Cathay Pacific argues, Plaintiffs

                                   4   cannot rely on DOT regulations and guidance because they are not incorporated into the GCC and

                                   5   do not provide for a private right of action to enforce them. Id.

                                   6           Next, Cathay Pacific contends Plaintiffs do not have standing under Article III of the

                                   7   Constitution to pursue their claims because they have not suffered an injury in fact, their the

                                   8   claims are not ripe, and their claims are also moot. Id. at 10-11; 25-29. The claims are not ripe, it

                                   9   contends, because Plaintiffs have not requested a refund and are moot because “Cathay Pacific has

                                  10   a refund program and has issued over 1.3 Million refunds since February 1, 2020.” Id. (citing T.

                                  11   Kwong Decl. ¶ 3).

                                  12           Finally, Defendants ask the Court to strike the class claims asserted on behalf of a
Northern District of California
 United States District Court




                                  13   nationwide class because Plaintiffs “cannot establish personal jurisdiction for a nationwide class

                                  14   action where class claims have no connection with California.” Id. at 29-32.

                                  15   III.    ANALYSIS
                                  16          A.     Legal Standards
                                  17                 1. Rule 12(b)(1)
                                  18           Rule 12(b)(1) allows defendants to move to dismiss a claim for lack of subject-matter

                                  19   jurisdiction. Fed. R. Civ. P. 12(b)(1). Challenges based on lack of standing under Article III of the

                                  20   Constitution and on federal preemption are properly brought under Rule 12(b)(1). See Williams v.

                                  21   Apple, Inc., 449 F. Supp. 3d 892, 900 (N.D. Cal. 2020) (“Although lack of ‘statutory standing’

                                  22   requires dismissal for failure to state a claim under Rule 12(b)(6), lack of Article III standing

                                  23   requires dismissal for want of subject matter jurisdiction under Rule 12(b)(1)”) (citing Nw.

                                  24   Requirements Utilities v. F.E.R.C., 798 F.3d 796, 808 (9th Cir. 2015) (citations omitted));

                                  25   McCray v. Marriott Hotel Servs., Inc., 902 F.3d 1005, 1009 (9th Cir. 2018) (“Preemption is a

                                  26   matter of subject matter jurisdiction . . . .”).

                                  27           On a motion to dismiss for lack of subject matter jurisdiction under Rule 12(b)(1), it is the

                                  28   plaintiff’s burden to establish the existence of subject matter jurisdiction. Kingman Reef Atoll
                                                                                          5
                                          Case 3:20-cv-03019-JCS Document 48 Filed 02/21/21 Page 6 of 28




                                   1   Invs., LLC v. United States, 541 F.3d 1189, 1197 (9th Cir. 2008). “The defense of lack of subject

                                   2   matter jurisdiction cannot be waived, and the court is under a continuing duty to dismiss an action

                                   3   whenever it appears that the court lacks jurisdiction.” Augustine v. United States, 704 F.2d 1074,

                                   4   1077 (9th Cir. 1983) (citing Fed. R. Civ. P. 12(h)(3); Csibi v. Fustos, 670 F.2d 134, 136 n. 3 (9th

                                   5   Cir. 1982); Wright & Miller § 1393, at 863–64).

                                   6          A party challenging the court’s subject matter jurisdiction under Rule 12(b)(1) may bring a

                                   7   facial challenge or a factual challenge. White v. Lee, 227 F.3d 1214, 1242 (9th Cir. 2000). “If the

                                   8   defendant brings a facial attack, arguing that the allegations in the complaint are insufficient to

                                   9   demonstrate the existence of jurisdiction, the court’s inquiry is much the same as when ruling on a

                                  10   motion to dismiss brought under Rule 12(b)(6).” Org. for Advancement of Minorities with

                                  11   Disabilities v. Brick Oven Rest., 406 F. Supp. 2d 1120, 1124 (S.D. Cal. 2005) (citing Moore’s

                                  12   Federal Practice Guide § 12.30). This means the court accepts the factual allegations in the
Northern District of California
 United States District Court




                                  13   complaint as true. Miranda v. Reno, 238 F.3d 1156, 1157 (9th Cir. 2001).

                                  14          Where a defendant brings a factual challenge, on the other hand, the defendant “disputes

                                  15   the truth of allegations that otherwise would give rise to federal jurisdiction.” Safe Air for

                                  16   Everyone v. Meyer, 373 F.3d 1035, 1039 (9th Cir. 2004). “In resolving a factual attack on

                                  17   jurisdiction, the district court may review evidence beyond the complaint without converting the

                                  18   motion to dismiss into a motion for summary judgment.” Id. “The court need not presume the

                                  19   truthfulness of the plaintiff’s allegations.” Id. If the moving party presents evidence

                                  20   demonstrating the lack of subject matter jurisdiction, the party opposing the motion must present

                                  21   affidavits or other evidence sufficient to establish subject matter jurisdiction. Id.

                                  22                 2. Rule 12(b)(2)
                                  23          A party may move for dismissal under Rule 12(b)(2) of the Federal Rules of Civil

                                  24   Procedure for lack of personal jurisdiction. Such a motion must be “made before pleading if a

                                  25   responsive pleading is allowed.” Fed. R. Civ. P. 12(b). The plaintiff bears the burden of

                                  26   establishing personal jurisdiction over the defendant. See Pebble Beach Co. v. Caddy, 453 F.3d

                                  27   1151, 1154 (9th Cir. 2006). “Where . . . the motion is based on written materials rather than an

                                  28   evidentiary hearing, ‘the plaintiff need only make a prima facie showing of jurisdictional facts.’”
                                                                                          6
                                          Case 3:20-cv-03019-JCS Document 48 Filed 02/21/21 Page 7 of 28




                                   1   Id. (quoting Sher v. Johnson, 911 F.2d 1357, 1361 (9th Cir. 1990)). “Although the plaintiff cannot

                                   2   simply rest on the bare allegations of its complaint, . . . uncontroverted allegations in the

                                   3   complaint must be taken as true.” Schwarzenegger v. Fred Martin Motor Co., 374 F.3d 797, 800

                                   4   (9th Cir. 2004) (internal quotation marks omitted). “Conflicts between parties over statements

                                   5   contained in affidavits must be resolved in the plaintiff’s favor.” Id.

                                   6                 3. Rule 12(c)
                                   7           Rule 12(c) of the Federal Rules of Civil Procedure permits a party to move for judgment

                                   8   on the pleadings “[a]fter the pleadings are closed—but early enough not to delay trial.” Fed. R.

                                   9   Civ. P. 12(c). “Analysis under Rule 12(c) is substantially identical to analysis under Rule 12(b)(6)

                                  10   because, under both rules, a court must determine whether the facts alleged in the complaint, taken

                                  11   as true, entitle the plaintiff to a legal remedy.” Chavez v. United States, 683 F.3d 1102, 1108 (9th

                                  12   Cir. 2012) (citation and internal quotation marks omitted). Generally, a plaintiff’s burden at the
Northern District of California
 United States District Court




                                  13   pleading stage is relatively light. Rule 8(a) of the Federal Rules of Civil Procedure states that “[a]

                                  14   pleading which sets forth a claim for relief . . . shall contain . . . a short and plain statement of the

                                  15   claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a). In ruling on a motion

                                  16   under Rule 12(c), the Court must accept all factual allegations in the complaint as true and view

                                  17   them in the light most favorable to the non-moving party. Fleming v. Pickard, 581 F.3d 922, 925

                                  18   (9th Cir. 2009).

                                  19           Dismissal at the pleading stage may be based on a lack of a cognizable legal theory or on

                                  20   the absence of facts that would support a valid theory. Balistreri v. Pacifica Police Dep’t, 901

                                  21   F.2d 696, 699 (9th Cir. 1990). A complaint must “contain either direct or inferential allegations

                                  22   respecting all the material elements necessary to sustain recovery under some viable legal theory.”

                                  23   Bell Atl. Corp. v. Twombly, 550 U.S. 544, 562, 127 S.Ct. 1955, 167 L.Ed.2d 929 (2007) (citing

                                  24   Car Carriers, Inc. v. Ford Motor Co., 745 F.2d 1101, 1106 (7th Cir. 1984)). “A pleading that

                                  25   offers ‘labels and conclusions’ or ‘a formulaic recitation of the elements of a cause of action will

                                  26   not do.’” Ashcroft v. Iqbal, 556 U.S. 662, 678, 129 S.Ct. 1937, 173 L.Ed.2d 868 (2009) (quoting

                                  27   Twombly, 550 U.S. at 555, 127 S.Ct. 1955). “Nor does a complaint suffice if it tenders ‘naked

                                  28   assertion[s]’ devoid of ‘further factual enhancement.’” Id. (quoting Twombly, 550 U.S. at 557, 127
                                                                                           7
                                          Case 3:20-cv-03019-JCS Document 48 Filed 02/21/21 Page 8 of 28




                                   1   S.Ct. 1955). Rather, the claim must be “‘plausible on its face,’” meaning that the plaintiff must

                                   2   plead sufficient factual allegations to “allow[ ] the court to draw the reasonable inference that the

                                   3   defendant is liable for the misconduct alleged.” Id. (quoting Twombly, 550 U.S. at 570, 127 S.Ct.

                                   4   1955).

                                   5                 4. Rule 23(d)(1)(D)
                                   6            Rule 23(d)(1)(D) provides that a court may “require that the pleadings be amended to

                                   7   eliminate allegations about representation of absent persons and that the action proceed

                                   8   accordingly.” Fed. R. Civ. P. 23(d)(1)(D). Under this rule and Rule 12(f) of the Federal Rules of

                                   9   Civil Procedure, the Court “has authority to strike class allegations prior to discovery if the

                                  10   complaint demonstrates that a class action cannot be maintained.” Tietsworth v. Sears, 720 F.

                                  11   Supp. 2d 1123, 1146 (N.D. Cal. 2010).

                                  12            B.   Request for Judicial Notice
Northern District of California
 United States District Court




                                  13            In its Request for Judicial Notice (“RJN”), Cathay Pacific asks the Court to take judicial

                                  14   notice of the following: 1) The Passenger Name Records (“PNR”) of the Herreras (RJN, Exs. A-1

                                  15   & A-2); 2) ticket information relating to the Herraras’ tickets for the cancelled flight (RJN, Exs. B-

                                  16   1 and B-2); 3) the Cathay Pacific GCC (RJN, Ex. C); 4) the Cathay Dragon GCC (RJN, Ex. D);

                                  17   5) a page from Cathay Pacific’s website entitled, “Cancel your ticket and request a refund,”

                                  18   describing the procedure for obtaining a refund (RJN, Ex. E); 6) a page from Cathay Pacific’s

                                  19   website entitled, “Exchange your ticket for Cathay Credits,” describing its Cathay Credits program

                                  20   (RJN, Ex. F); 7) an Enforcement Notice regarding Refunds by Carriers Given the Unprecedented

                                  21   Impact of the COVID-19 Public Health Emergency on Air Travel issued by the U.S. Department

                                  22   of Transportation (RJN, Ex. G). Cathay Pacific contends these exhibits are subject to judicial

                                  23   notice both because they meet the requirements of Rule 201 of the Federal Rules of Evidence and

                                  24   because they fall under the incorporation by reference doctrine.

                                  25            Both Rule 201 of the Federal Rules of Evidence and the doctrine of incorporation by

                                  26   reference permit district courts to consider materials outside a complaint when considering the

                                  27   adequacy of the pleadings under Rule 12(b)(6) or 12(c), “but each does so for different reasons

                                  28   and in different ways.” Khoja v. Orexigen Therapeutics, Inc., 899 F.3d 988, 998 (9th Cir. 2018).
                                                                                          8
                                             Case 3:20-cv-03019-JCS Document 48 Filed 02/21/21 Page 9 of 28




                                   1   Rule 201 of the Federal Rules of Evidence permits a court to notice of an adjudicative fact if it is

                                   2   “not subject to reasonable dispute.” Fed. R. Evid. 201(b). A fact is “not subject to reasonable

                                   3   dispute” if it is “generally known,” or “can be accurately and readily determined from sources

                                   4   whose accuracy cannot reasonably be questioned.” Fed. R. Evid. 201(b)(1)-(2). “Accordingly, ‘[a]

                                   5   court may take judicial notice of matters of public record without converting a motion to dismiss

                                   6   into a motion for summary judgment.’” Khoja, 899 F.3d at 899 (quoting Lee v. City of Los

                                   7   Angeles, 250 F.3d 668, 689 (9th Cir. 2001) (internal quotation marks and citation omitted)).

                                   8   However, a court cannot take judicial notice of disputed facts contained in such public records. Id.

                                   9            “Unlike rule-established judicial notice, incorporation-by-reference is a judicially created

                                  10   doctrine that treats certain documents as though they are part of the complaint itself.” Id. at 1002.

                                  11   “The doctrine prevents plaintiffs from selecting only portions of documents that support their

                                  12   claims, while omitting portions of those very documents that weaken—or doom—their claims.”
Northern District of California
 United States District Court




                                  13   Id.

                                  14            Exhibits A and B – the PNRs and ticket information for the Herreras – do not clearly fall

                                  15   under the doctrine of incorporation by reference. While Plaintiffs allege that Cathay Pacific’s sale

                                  16   of their tickets gave rise to certain contractual obligations, the Complaint does not rely on the

                                  17   PNRs or the ticket information reflected in Exhibit B in support of Plaintiffs’ breach of contract

                                  18   claim. Nor is it clear that the information in these documents is “capable of accurate and ready

                                  19   determination by resort to sources whose accuracy cannot reasonably be questioned.” Indeed,

                                  20   Cathay Pacific has not identified the particular adjudicative facts for which it requests judicial

                                  21   notice based on these documents. Therefore, the Court denies Cathay Pacific’s request for

                                  22   judicial notice of Exhibits A and B. The Court notes, however, that it would reach the same

                                  23   conclusions with respect to Cathay Pacific’s Rule 12(c) challenges even if it were to take judicial

                                  24   notice of these documents.

                                  25            The Court further concludes that Exhibit C (the Cathay Pacific GCC) does not fall under

                                  26   the doctrine of incorporation by reference because when the Complaint is read as a whole, it is

                                  27   apparent that the allegations regarding “Defendant’s General Conditions of Carriage” refer to the

                                  28   Cathay Dragon GCC rather than Cathay Pacific GCC (as Cathay Pacific itself contends in arguing
                                                                                          9
                                         Case 3:20-cv-03019-JCS Document 48 Filed 02/21/21 Page 10 of 28




                                   1   that Plaintiffs fail to state a claim for breach of contract because they rely on the Cathay Dragon

                                   2   GCC rather than the Cathay Pacific GCC). Nonetheless, the Court finds that the Cathay Pacific

                                   3   GCC is subject to judicial notice because its terms “can be accurately and readily determined from

                                   4   sources whose accuracy cannot reasonably be questioned” and Plaintiffs do not question the

                                   5   authenticity of the document offered by Cathay Pacific as Exhibit C. To the contrary, Plaintiffs

                                   6   rely on that document in their Opposition brief in addressing Cathay Pacific’s arguments about its

                                   7   obligations under the Cathay Pacific GCC.

                                   8           On the other hand, because the Complaint provides a link to the Cathay Dragon GCC

                                   9   (RJN, Exhibit D) and quotes the terms of that document in support of their breach of contract

                                  10   claim, the Court finds that it can be considered on a motion to dismiss under the doctrine of

                                  11   incorporation by reference.

                                  12           Exhibits E and F are pages from Cathay Pacific’s website, which Cathay Pacific offers to
Northern District of California
 United States District Court




                                  13   contradict the allegations in the complaint as to whether Cathay Pacific is providing refunds to

                                  14   passengers whose flights were canceled due to the public health emergency. See Motion at 19

                                  15   (“plaintiffs’ claim that Cathay Pacific is only providing vouchers (Compl. ¶¶ 53, 67) is

                                  16   contradicted by Cathay Pacific’s website, which states that flight credits are an alternative to

                                  17   refunds. T. Kwong Decl. ¶ 17, Ex. F); id. at 29 (arguing that “the only relief plaintiffs could obtain

                                  18   through this class action is a refund” but that “Cathay Pacific has issued millions of refunds as of

                                  19   the date of this filing and its refund program is clearly described on its website. T. Kwong Decl. ¶

                                  20   3, 16 Ex. E.”). Neither of these documents is incorporated in the Complaint. Moreover, to the

                                  21   extent that Cathay Pacific seeks to rely on these documents to establish the truth of the statements

                                  22   made on its website about its refund policies and practices, these statements are subject to

                                  23   reasonable dispute and therefore do not meet the requirements of Rule 201. See Castanares v.

                                  24   Deutsche Lufthansa AG, No. CV204261MWFMRWX, 2020 WL 6018807, at *3 (C.D. Cal. Oct.

                                  25   9, 2020) (declining to take judicial notice of airline webpages offered by the defendant in a case

                                  26   involving claims similar to those asserted here because “[a]lthough these documents are publicly

                                  27   available, their content is subject to reasonable dispute (the central dispute of this lawsuit, in

                                  28   fact).”).
                                                                                          10
                                           Case 3:20-cv-03019-JCS Document 48 Filed 02/21/21 Page 11 of 28




                                   1          Exhibit G contains the DOT guidance cited by Plaintiffs in their Complaint and therefore is

                                   2   subject to judicial notice under Rule 201 and also may be considered under the doctrine of

                                   3   incorporation by reference. Plaintiffs do not appear to dispute that the Court can take judicial

                                   4   notice of this document. See Opposition at 4 (“The Court should therefore decide the ‘failure to

                                   5   state’ portion of Defendant’s motion without regard to the declaration, its exhibits, or the

                                   6   nonpublic exhibits to Defendant’s request for judicial notice which are clearly an attempted end-

                                   7   around of Rule 12(c)) (emphasis added).

                                   8          C.    Jurisdictional Challenges
                                   9          Before considering Cathay Pacific’s challenges on the merits, the Court must address its

                                  10   jurisdictional challenges.3 See Ruhrgas AG v. Marathon Oil Co., 526 U.S. 574, 577 (1999).

                                  11   (“[J]urisdiction generally must precede merits in dispositional order.”). As discussed above, the

                                  12   Court may consider evidence when it decides jurisdictional challenges under Rule 12(b)(1) and
Northern District of California
 United States District Court




                                  13   12(b)(2) whereas it is limited to the pleadings, documents incorporated by reference and facts of

                                  14   which it can take judicial notice when it considers a challenge under Rule 12(c).

                                  15                1. Article III Standing
                                  16          “[T]he ‘irreducible constitutional minimum’ of standing consists of three elements.”

                                  17

                                  18   3
                                         The Court notes that Cathay Pacific’s challenges to subject matter jurisdiction based on ADA
                                  19   preemption and its challenges on the merits under Rule 12(c) overlap to the extent that they are
                                       based on the argument that the Cathay Pacific GCC does not contain the obligations that Plaintiffs
                                  20   allege were breached. Cathay Pacific contends that in seeking to enforce obligations that are not
                                       contained in its GCC, Plaintiffs’ breach of contract claim amounts to an attempt to enhance or
                                  21   enlarge the terms of the contract (resulting in ADA preemption, as discussed below) and that they
                                       fail to state a claim for breach of contract under Rule 12(c). In this Order, the Court addresses
                                  22   Cathay Pacific’s argument that Plaintiffs cannot read into the conditions of carriage a term
                                       requiring reasonable time for performance of Cathay Pacific’s alleged refund obligation as a
                                  23   matter of subject matter jurisdiction because Cathay Pacific has identified a specific common law
                                       rule that it contends is preempted, as discussed below. On the other hand, it addresses Cathay
                                  24   Pacific’s challenges based on other terms of the contract, such as its argument that there is no
                                       obligation to provide automatic refunds, as merits challenges under Rule 12(c) because Cathay
                                  25   Pacific has not identified any specific “law, regulation, or other provision having the force and
                                       effect of law,” see 49 U.S.C. § 41713, it contends is preempted by the ADA in connection with
                                  26   those challenges. However, to the extent that some courts have found that any reading of a
                                       contract that attempts to impose obligations on an airline that go beyond the terms of the contract
                                  27   gives rise to ADA preemption, see, e.g., Alatortev v. JetBlue Airways, Inc., No. 3:17-CV-04859-
                                       WHO, 2018 WL 784434 (N.D. Cal. Feb. 7, 2018), the Court notes that even if it were to address
                                  28   all of Cathay Pacific’s arguments about its obligations under its GCC as challenges to subject
                                       matter jurisdiction under Rule 12(b)(2), it would reach the same result.
                                                                                          11
                                         Case 3:20-cv-03019-JCS Document 48 Filed 02/21/21 Page 12 of 28




                                   1   Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1547 (2016) (quoting Lujan v. Defs. of Wildlife, 504 U.S.

                                   2   555, 560 (1992)). “The plaintiff must have (1) suffered an injury in fact, (2) that is fairly traceable

                                   3   to the challenged conduct of the defendant, and (3) that is likely to be redressed by a favorable

                                   4   judicial decision.” Id. (citing Lujan, 504 U.S. at 560-61). “The plaintiff, as the party invoking

                                   5   federal jurisdiction, bears the burden of establishing these elements.” Id.

                                   6          Cathay Pacific brings a facial challenge to Article III standing, arguing that Plaintiffs have

                                   7   not alleged injury in fact because they “do not allege that they actually requested and were denied

                                   8   a refund from Cathay Pacific.” Motion at 26. According to Cathay Pacific, although Plaintiffs

                                   9   allege that Cathay Pacific is “uniformly” denying refunds “upon refund requests,” they do not

                                  10   allege that they themselves made such a request, or that it was denied. Id. (quoting Complaint ¶

                                  11   36). Instead, Plaintiffs allege that it was “functionally impossible to specifically request refunds

                                  12   over vouchers/coupons by inaccessibility of customer service, with wait times of more than two
Northern District of California
 United States District Court




                                  13   hours frequently reported.” Id. (quoting Complaint ¶ 44). Plaintiffs counter that their allegations

                                  14   are sufficient to show injury in fact because they have alleged that Cathay Pacific “failed to

                                  15   provide transportation and then denied them the refund to which they are contractually entitled.”

                                  16   Opposition at 11. According to Plaintiffs, “[t]he deprivation of money, even temporarily, ‘gives

                                  17   rise to an injury in fact for purposes of Article III standing.”” Id. at 10 (quoting Van v. LLR, Inc.,

                                  18   962 F.3d 1160, 1161 (9th Cir. 2020)). They further assert that “for any length of time ‘the inability

                                  19   to have and use money to which a party is entitled is a concrete injury… because every day that

                                  20   a sum of money is wrongfully withheld, its rightful owner loses the time value of the

                                  21   money.’” Id. (quoting Van v. LLR, Inc., 962 F.3d at 1161).

                                  22          The Court concludes that Plaintiffs have adequately alleged injury in fact. The essence of

                                  23   Cathay Pacific’s argument is that under the terms of the Cathay Pacific GCC, Plaintiffs were

                                  24   obligated to request a refund before Cathay Pacific had any obligation to provide them with a

                                  25   refund. This condition precedent argument is echoed in Cathay Pacific’s Rule 12(c) challenges

                                  26   and in that context it is appropriate; here, however, it is not. As was recently explained in Bugarin

                                  27   v. All Nippon Airways Co., Ltd., in which the court addressed the same argument, Cathay

                                  28   Pacific’s arguments about the proper interpretation of its GCC, and in particular, whether its terms
                                                                                         12
                                         Case 3:20-cv-03019-JCS Document 48 Filed 02/21/21 Page 13 of 28




                                   1   require that a passenger request a refund as a condition precedent for any contractual obligation to

                                   2   provide a refund arises, is a merits argument “that is not appropriate for disposition in the context

                                   3   of a standing inquiry.” No. 20-CV-03341-BLF, 2021 WL 175940, at *4 (N.D. Cal. Jan. 19, 2021)

                                   4   (citing Lindsey v. Starwood Hotels & Resorts Worldwide Inc., 409 F. App’x 77, 78 (9th Cir.

                                   5   2010); In re Volkswagen “Clean Diesel” Mktg., Sales Practices, & Prod. Liab. Litig., 975 F.3d

                                   6   770, 776 n.4 (9th Cir. 2020)).

                                   7          In Bugarin, the plaintiff brought a putative nationwide class action against All Nippon

                                   8   Airways Co., Ltd. (“ANA”), asserting that it had “breached its Conditions of Carriage [‘COC’] by

                                   9   failing to issue refunds to thousands of passengers whose flights were cancelled as a result of the

                                  10   COVID-19 pandemic.” Id. at *1. ANA argued that Bugarin did not have Article III standing

                                  11   because under the terms of the COC, Bugarin was not entitled to a refund “unless and until she

                                  12   request[ed] one” and it was “clear from the face of the [Complaint] that Bugarin never requested a
Northern District of California
 United States District Court




                                  13   refund from ANA.” Id. at *3. The Court rejected the argument, finding as follows:

                                  14                  Bugarin alleges that ANA had a contractual obligation to refund her
                                                      return flight promptly after cancellation of the flight; that ANA
                                  15                  breached that obligation; and that Bugarin suffered resulting
                                                      damages, as she paid for a flight that was cancelled. See FAC ¶¶ 42-
                                  16                  25. These allegations are sufficient to assert a concrete injury in fact,
                                                      that is fairly traceable to the challenged conduct of ANA, and that is
                                  17                  likely to be redressed by a favorable judicial decision. That Bugarin's
                                                      contract claim may not be adequately alleged, or that [the airline] may
                                  18                  have meritorious defenses to the contract claim, does not deprive
                                                      Bugarin of constitutional standing.
                                  19

                                  20   Id.

                                  21          The Court finds the reasoning in Bugarin to be persuasive and reaches the same conclusion

                                  22   here. The Herreras, like Bugarin, allege that the airline had a contractual obligation to refund their

                                  23   cancelled flight promptly and that the airline breached that obligation. These allegations are

                                  24   sufficient to assert a concrete injury in fact that is fairly traceable to the challenged conduct of

                                  25   Cathay Pacific and that is likely to be redressed by a favorable judicial decision. Therefore, the

                                  26   Court rejects Cathay Pacific’s argument that the Complaint must be dismissed based on lack of

                                  27   Article II standing.

                                  28
                                                                                          13
                                         Case 3:20-cv-03019-JCS Document 48 Filed 02/21/21 Page 14 of 28




                                   1                2. Ripeness

                                   2          “For a suit to be ripe within the meaning of Article III, it must present concrete legal

                                   3   issues, presented in actual cases, not abstractions.” Colwell v. Dep't of Health & Human Servs.,

                                   4   558 F.3d 1112, 1123 (9th Cir. 2009). “The constitutional ripeness inquiry generally ‘coincides

                                   5   squarely with standing’s injury in fact prong.’” Bugarin, 2021 WL 175940 at * 5 (quoting Sacks v.

                                   6   Office of Foreign Assets Control, 466 F.3d 764, 773 (9th Cir. 2006) (internal quotation marks and

                                   7   citation omitted)). “Thus, where the court determines that the plaintiff’s ‘stake in the legal issues is

                                   8   concrete rather than abstract,’ constitutional ripeness is satisfied.” Id. (quoting Colwell, 558 F.3d

                                   9   at 1123). Applying these standards, the court in Bugarin rejected ANA’s argument that the

                                  10   plaintiff’s claims were not ripe because she had not requested a refund, which it asserted was a

                                  11   condition precedent to any obligation to provide a refund under the COC. Id. Instead, it

                                  12   concluded that Bugarin had alleged a concrete injury and that ANA’s argument went to the merits
Northern District of California
 United States District Court




                                  13   of her breach of contract claim and not to ripeness. Id. This Court reaches the same conclusion;

                                  14   the Herraras have alleged a concrete injury and Cathay Pacific’s argument that they were required

                                  15   to request a refund goes to the merits of their breach of contract claim, not to ripeness. The Court

                                  16   therefore rejects Cathay Pacific’s argument that the Complaint must be dismissed for lack of

                                  17   ripeness.

                                  18                3. Mootness
                                  19          “A case becomes moot only when it is impossible for a court to grant any effectual relief

                                  20   whatever to the prevailing party.” Knox v. Serv. Employees Int'l Union, Local 1000, 567 U.S. 298,

                                  21   307 (2012) (quotation marks and citation omitted). “[A]s long as the parties have a concrete

                                  22   interest, however small, in the outcome of the litigation, the case is not moot.” Id. (quotation

                                  23   marks and citation omitted).

                                  24          Cathay Pacific’s mootness challenge is both facial and factual. Its facial challenge is based

                                  25   on an allegation in the Complaint that “[a]t the time of the flight cancellation, Defendant informed

                                  26   Ms. Herrera that the Herreras would receive a refund for their cancelled flight.” Motion at 29

                                  27   (citing Complaint ¶ 48). Its factual challenge is based on evidence that Cathay Pacific has a refund

                                  28   program, which is advertised on its website, but that the Herreras have never requested a refund.
                                                                                         14
                                         Case 3:20-cv-03019-JCS Document 48 Filed 02/21/21 Page 15 of 28




                                   1   In particular, Cathay Pacific’s Senior Legal Counsel Tannie Kwong, has provided a declaration

                                   2   stating that Cathay Pacific has “issued approximately 1,398,000 refunds, including both

                                   3   involuntary and voluntary refunds, between February 1, 2020 and October 13, 2020” and that

                                   4   “Cathay Pacific has promptly issued refunds where passengers have requested involuntary refunds

                                   5   in accordance with Cathay Pacific’s refund procedures.” Kwong Decl. ¶ 3. Kwong further states

                                   6   that “Cathay Pacific has never received a refund request or any email communication from

                                   7   plaintiff Macaria Herrera, plaintiff Winifredo Herrera, or their travel agent requesting a refund in

                                   8   relation to the tickets referenced herein.” Id. ¶ 12. Cathay Pacific also offers pages from its

                                   9   website informing passengers that they can request a refund in lieu of flight credits and instructing

                                  10   them how to do so. Kwong Decl., Exs. E & F.

                                  11           The Court rejects Cathay Pacific’s mootness challenge. First, the single paragraph in the

                                  12   Complaint on which Cathay Pacific relies is taken out of context. According to Cathay Pacific,
Northern District of California
 United States District Court




                                  13   the Herreras allege in Paragraph 48 that they were initially offered a refund when the flight was

                                  14   cancelled. But what the Herreras actually allege is that they were initially told they would receive

                                  15   a refund but were later informed that they would receive travel vouchers and not a money refund.

                                  16   Complaint ¶¶ 48, 50. There is no allegation that Plaintiffs ever received a refund. Nor has

                                  17   Cathay Pacific offered any evidence that they received a refund. Indeed, it is undisputed that they

                                  18   have not been refunded for their tickets. Moreover, the evidence Cathay Pacific relies on to show

                                  19   that the Herreras could have received a refund if they had followed Cathay Pacific’s procedures

                                  20   for requesting one does not establish mootness because there is a dispute as to whether Plaintiffs

                                  21   are contractually obligated to make such a request. See Bulganin, 2021 WL 175940, at *5

                                  22   (rejecting ANA’s mootness argument based on similar evidence because it was undisputed that the

                                  23   plaintiff had not received a refund and there was a dispute as to whether the COC required that she

                                  24   request a refund). Therefore, the Court rejects Cathay Pacific’s assertion that the Complaint must

                                  25   be dismissed based on mootness.

                                  26                4. ADA Preemption
                                  27          “In 1978, Congress enacted the [ADA], 92 Stat. 1705, which largely deregulated domestic

                                  28   air transport.” Am. Airlines, Inc. v. Wolens, 513 U.S. 219, 222 (1995). “‘To ensure that the States
                                                                                        15
                                           Case 3:20-cv-03019-JCS Document 48 Filed 02/21/21 Page 16 of 28




                                   1   would not undo federal deregulation with regulation of their own,’” the ADA includes a

                                   2   preemption clause . . . .” Id. at 221-222. Id. (quoting Morales v. Trans World Airlines, Inc., 504

                                   3   U.S. 374, 378 (1992)). In its current form, it provides that “a State, political subdivision of a

                                   4   State, or political authority of at least 2 States may not enact or enforce a law, regulation, or other

                                   5   provision having the force and effect of law related to a price, route, or service of an air carrier

                                   6   that may provide air transportation under this subpart.” 49 U.S.C.A. § 41713. However, the

                                   7   preemption clause “allows room for court enforcement of contract terms set by the parties

                                   8   themselves.” Wolens, 513 U.S. at 221. This exception is narrow. Bugarin, 2021 WL 175940, at

                                   9   *9. Thus, while express contract terms are not preempted by the ADA, any attempt to “enlarge[ ]

                                  10   or enhance[ ]” the parties’ obligations under a contract “based on state laws or policies external to

                                  11   the agreement” are preempted. Wolens, 513 U.S. at 233.

                                  12            Applying these principals, courts that have addressed claims similar to Plaintiffs have
Northern District of California
 United States District Court




                                  13   found that breach of contract claims based on an airline’s failure to issue timely refunds for

                                  14   cancelled flights are (or would be) preempted to the extent they rely on California Civil Code

                                  15   section 1657.4 These courts have also found that the April 3, 2020 DOT notice cited by Plaintiffs

                                  16   in their Complaint was not incorporated into the general conditions of carriage at issue in those

                                  17   cases. On the other hand, they have found that breach of contract claims based on alleged

                                  18   untimely refunds are not preempted by the ADA to the extent they rely on general principles of

                                  19   contract law to supply a term requiring performance within a reasonable time when no time is

                                  20   specified under the contract.

                                  21            For example, in Maree v. Deutsche Lufthansa AG, the Court held that the plaintiff’s breach

                                  22   of contract claim based on the theory that the airline was required to issue a refund within 7 days

                                  23   under the DOT regulations, as well her claim that it was required to issue an “immediate” refund

                                  24
                                       4
                                  25       Section 1657 provides as follows:

                                  26   If no time is specified for the performance of an act required to be performed, a reasonable time is
                                       allowed. If the act is in its nature capable of being done instantly--as, for example, if it consists in
                                  27   the payment of money only--it must be performed immediately upon the thing to be done being
                                       exactly ascertained.
                                  28
                                       Cal. Civ. Code section 1657.
                                                                                          16
                                         Case 3:20-cv-03019-JCS Document 48 Filed 02/21/21 Page 17 of 28




                                   1   under section 1657, failed because the DOT regulations were not incorporated into the conditions

                                   2   of carriage and application of section 1657 was preempted by the ADA. No. SACV 20885

                                   3   MWFMRWX, 2020 WL 6018806, at *4-5 (C.D. Cal. Oct. 7, 2020). On the other hand, it found

                                   4   that the plaintiff could amend her complaint to assert a claim based on the theory that the airline

                                   5   was required to provide a refund within a reasonable period – even though the general conditions

                                   6   of carriage were silent as to the time allowed to provide a refund – finding that such a claim would

                                   7   not be preempted under Wolens. The court reasoned as follows:

                                   8                  [I]mplicit in the Supreme Court’s opinion in Wolens is that courts
                                                      would remain free to use general principles of contract law to interpret
                                   9                  parties’ agreements without running afoul of the ADA. See Wolens,
                                                      513 U.S. at 232 (“the ADA permits state-law-based court adjudication
                                  10                  of routine breach-of-contract claims”); accord Hickcox-Huffman, 855
                                                      F.3d at 1065 n.39 (relying upon and citing to Restatement (Second)
                                  11                  of Contracts (Am. Law Inst. 1981)); Cox v. Spirit Airlines, Inc., 786
                                                      F. App’x 283, 285 (2d Cir. 2019) (“Under Wolens, routine contract
                                  12                  claims may proceed, which necessarily requires employing tools of
Northern District of California




                                                      contractual interpretation.”).
 United States District Court




                                  13
                                                      Under general principles of contract law, where a contract calls for
                                  14                  singular performance and “no time is specified, a term calling for
                                                      performance within a reasonable time is supplied.” Restatement
                                  15                  (Second) of Contracts § 204 (1981); see id. § 33 (“Valid contracts are
                                                      often made which do not specify the time for performance. Where the
                                  16                  contract calls for a single performance such as the rendering of a
                                                      service or the delivery of goods, the time for performance is a
                                  17                  ‘reasonable time.’”). “[W]hat constitutes a reasonable time is a
                                                      question of fact, which depends on the situation of the parties, the
                                  18                  nature of the transaction, and the facts of the particular case.” The
                                                      McCaffrey Grp., Inc. v. Superior Court, 224 Cal. App. 4th 1330,
                                  19                  1351, 169 Cal. Rptr. 3d 766 (2014) (citation and internal alterations
                                                      omitted).
                                  20

                                  21   Id.

                                  22          In Castanares v. Deutsche Lufthansa AG, No. CV 204261 MWFMRWX, 2020 WL

                                  23   6018807, at *4-5 (C.D. Cal. Oct. 9, 2020), the court reached similar conclusions. There, the

                                  24   plaintiffs asserted a claim for breach of contract where the airline had failed to refund their tickets

                                  25   based on the theory that the airline was obligated to provide the refund “immediately upon

                                  26   request” or within a reasonable time period. Id. at * 4. As in Maree, the court concluded that to

                                  27   the extent the plaintiffs relied on section 1657 and the DOT regulations, the claim failed because

                                  28   the ADA preempts section 1657 and the DOT regulations were not incorporated into the airline’s
                                                                                         17
                                           Case 3:20-cv-03019-JCS Document 48 Filed 02/21/21 Page 18 of 28




                                   1   conditions of carriage. Id. As to section 1657, the court observed that the airline “did not agree to

                                   2   issue refunds ‘immediately,’ as the statute requires” and therefore applying this provision would

                                   3   impermissibly enlarge or enhance the parties’ agreement. Id. (citing Daversa-Evdyriadis v.

                                   4   Norwegian Air Shuttle ASA, No. EDCV 20-767-JGB(SPX), 2020 WL 5625740, at *6 (C.D. Cal.

                                   5   Sept. 17, 2020)).5 The court went on to hold, however, that “the ADA would not preempt [the

                                   6   plaintiff’s] claim for breach of contract based on [the airline’s] alleged failure to perform within a

                                   7   reasonable time” for the same reasons set forth in Maree Id. at *5.

                                   8          Most recently, Judge Freeman followed the reasoning in Maree and Castanaras to find in

                                   9   Bugarin that while the DOT guidance governing airline refunds was not incorporated in ANA’s

                                  10   conditions of carriage and reliance upon section 1657 in support of a claim that the plaintiff was

                                  11   entitled to an “immediate” refund would be preempted by the ADA, the plaintiff’s claim as alleged

                                  12   in the operative complaint was not preempted because the complaint did not rely on section 1657.
Northern District of California
 United States District Court




                                  13   2021 WL 175940, at *10.

                                  14          Here, Plaintiffs do not dispute that their breach of contract claim relates to airline rates,

                                  15   routes or services. Further, they stipulated at oral argument that their claims are not based on

                                  16   section 1657 and conceded that they would be preempted by the ADA if they were. Likewise,

                                  17   they concede that the DOT regulations are not incorporated into Cathay Pacific’s conditions of

                                  18   carriage and do not assert their claims based on those regulations. Rather, they contend their claim

                                  19   relies on common law rules of contract interpretation, which other courts, including Maree and

                                  20   Castanares, have found fall outside the scope of ADA preemption. Opposition at 7-9. Plaintiffs

                                  21   argue further that the absence of ADA preemption is even more clear-cut here than in Maree and

                                  22   Castanares because in those cases, “the court indicated that the plaintiffs would need to show that

                                  23   the timing of their refunds was not reasonable” whereas in this case “there have been no refunds at

                                  24   all, so whatever time could possibly be reasonable, Defendant has clearly exceeded it.” Id. at 9.

                                  25

                                  26   5
                                         In Daversa-Evdyriadis v. Norwegian Air Shuttle, upon which Cathay Pacific relies in the Motion,
                                  27   the plaintiff asserted a breach of contract claim based on allegations that the airline did not provide
                                       a refund for the cancelled flight for several weeks, arguing that the general conditions of carriage
                                  28   incorporated the DOT regulations and that the airline was bound by section 1657. The court
                                       concluded that the plaintiff’s breach of contract claim was preempted by the ADA.
                                                                                          18
                                           Case 3:20-cv-03019-JCS Document 48 Filed 02/21/21 Page 19 of 28




                                   1          The Court need not reach the question of whether Plaintiffs are correct that their breach of

                                   2   contract claim does not rely on the common law rule reading a reasonable time requirement into

                                   3   contracts that are silent on the time allowed for performance. Rather, the Court finds that even if it

                                   4   does rely on that common law rule, the claim is not preempted for the reasons set forth in

                                   5   Bugarin, Maree and Castanares. The Court rejects Cathay Pacific’s argument that because

                                   6   section 1657 codifies a principal of contract interpretation, the underlying common-law rule must

                                   7   also be preempted. Cathay Pacific has not pointed to any authority in support of this position, and

                                   8   the Court finds none.

                                   9          Cathay Pacific’s reliance on Northwest, Inc. v. Ginsberg for the proposition that “the ADA

                                  10   preempts common-law rules in addition to statutory rules” is also unpersuasive. See Reply at 12

                                  11   (citing 572 U.S. 273, 284 (2014)). Contrary to Cathay Pacific’s characterization of the holding in

                                  12   that case, the Court did not adopt a bright-line rule that the ADA preempts common law rules of
Northern District of California
 United States District Court




                                  13   contract interpretation. In that case, the Court addressed the question of whether the plaintiff’s

                                  14   claim for breach of the covenant of good faith and fair dealing was preempted by the ADA. 572

                                  15   U.S. at 276. The Court found that “state common-law rules fall comfortably within the language

                                  16   of the ADA pre-emption provision[,]” which “applies to state ‘law[s], regulation[s], or other

                                  17   provision[s] having the force and effect of law[.]’” Id. at 281-282. It did not, however, conclude

                                  18   that all state common law rules are preempted by the ADA; rather, it explained that the exception

                                  19   to ADA preemption under Wolens applied to “a subcategory of common-law claims, i.e., those

                                  20   based on the parties’ voluntary undertaking, as falling outside that provision’s coverage.” Id. at

                                  21   284.

                                  22          In determining whether the claim in Ginsberg fell within the Wolens exception, the Court

                                  23   explained that the “central issue” was “whether respondent’s implied covenant claim is based on a

                                  24   state-imposed obligation or simply one that the parties voluntarily undertook.” Id. at 285.6 The

                                  25   Court rejected arguments on both sides that ADA preemption does or does not apply, as a general

                                  26
                                       6
                                  27     The Ginsberg Court also addressed the preliminary question of whether the claim related to
                                       “rates, routes, or services[,]” which is a prerequisite for ADA preemption, and found that it did.
                                  28   Id. at 284-285. As Plaintiffs here do not dispute that their breach of contract claim satisfies that
                                       requirement, the Court does not summarize the Ginsberg Court’s analysis on that question.
                                                                                          19
                                           Case 3:20-cv-03019-JCS Document 48 Filed 02/21/21 Page 20 of 28




                                   1   rule, to claims for breach of the implied covenant of good faith and fair dealing, finding that “the

                                   2   reasoning of Wolens neither dooms nor spares all such claims.” Id. The Court observed that

                                   3   “while some States are said to use the doctrine to effectuate the intentions of parties or to protect

                                   4   their reasonable expectations, . . . other States clearly employ the doctrine to ensure that a party

                                   5   does not violate community standards of decency, fairness, or reasonableness.” Id. at 286 (internal

                                   6   quotations and citations omitted). Because the claim in Ginsberg was asserted under Minnesota

                                   7   law, the Court looked to Minnesota law, asking whether parties were free under the law of that

                                   8   state to contract out of the covenant. Id. at 287. Because Minnesota law does not permit parties to

                                   9   do so, the Court concluded that the covenant was imposed by law and not a reflection of the

                                  10   parties’ voluntary agreement. Id. The Court found further support for its conclusion on the basis

                                  11   that under Minnesota law, the covenant applies to all contracts except employment agreements,

                                  12   which are exempted for “policy reasons.” Id. The Court reasoned that if employment contracts are
Northern District of California
 United States District Court




                                  13   exempted for policy reasons, application of the covenant to other types of contracts must also be

                                  14   for policy reasons and therefore “cannot be viewed as simply an attempt to vindicate the parties’

                                  15   implicit understanding of the contract.” Id. at 287-288.

                                  16          Under the reasoning of Ginsberg, the Court concludes that the common law rule invoked

                                  17   here, reading a reasonable time for performance into contracts that are silent about the time for

                                  18   performance, is nothing more than a rule to effectuate the intent of the parties. Unlike the

                                  19   covenant at issue in Ginsberg, there is no doubt that parties can contract around such a term by

                                  20   specifying the time for performance in the contract. Nor has Cathay Pacific pointed to any

                                  21   authority that suggests that this common-law rule is based on policy considerations like those that

                                  22   were found in Ginsberg. Rather than showing that the common law rule at issue in this case is

                                  23   preempted by the ADA, Ginsberg points to the opposite conclusion.

                                  24          Therefore, the Court rejects Cathay Pacific’s argument that Plaintiffs’ claim is preempted

                                  25   under the ADA.7

                                  26

                                  27
                                       7
                                         As noted above, Cathay Pacific also argues that Plaintiffs’ breach of contract claim is preempted
                                       to the extent their claim is based on other obligations that Cathay Pacific contends do not exist
                                  28   under its GCC, such as the obligation to make an automatic refund rather than providing a refund
                                       upon request. The Court addresses these challenges under Rule 12(c) because they do not clearly
                                                                                         20
                                         Case 3:20-cv-03019-JCS Document 48 Filed 02/21/21 Page 21 of 28




                                   1          D.     Whether Nationwide Class Allegations Should be Stricken

                                   2           Although Cathay Pacific does not assert that there is a lack of personal jurisdiction over the

                                   3   Herreras, who allege that they are citizens of California, Complaint ¶ 11, it challenges the

                                   4   definition of the putative nationwide class on the basis that the Court does not have personal

                                   5   jurisdiction with respect to class members who were not residents of California during the class

                                   6   period and whose breach of contract claim has no connection with California. Motion at 29-32.

                                   7   In support of this argument, they point to Bristol-Myers Squibb Co. v. Superior Court of

                                   8   California, San Francisco County, a mass tort action in which “the Supreme Court held that

                                   9   specific jurisdiction did not exist over claims asserted by plaintiffs who were not residents of

                                  10   California and whose claims were not connected with California.” Id. at 30 (citing 137 S. Ct.

                                  11   1773, 1777 (2017)). According to Cathay Pacific, this holding also applies to Rule 23 class

                                  12   actions. Id. (citing Carpenter v. PetSmart, Inc., 441 F. Supp. 3d 1037 (S.D. Cal. 2020)). Cathay
Northern District of California
 United States District Court




                                  13   Pacific further contends that under Rule 23(d)(1)(D) and Rule 12(f), the class claims should be

                                  14   stricken because it is apparent from the face of the Complaint that the class definition has a defect

                                  15   as to personal jurisdiction that cannot be cured. Id. Plaintiffs counter that Cathay Pacific has

                                  16   waived any objections based on personal jurisdiction because it has already filed an answer and

                                  17   that in any event, the Court should not strike the class definition at this early stage of the case.

                                  18   The Court rejects the first argument but agrees that it is more appropriate to address the question

                                  19   of whether there is personal jurisdiction with respect to the claims of putative class members until

                                  20   a later stage of the case.

                                  21           Under Rule 12(b), “[e]very defense to a claim for relief in any pleading must be asserted in

                                  22   the responsive pleading if one is required.” Fed. R. Civ. P. 12(b). A Rule 12(b) defense may also

                                  23   be asserted in a motion made “before pleading if a responsive pleading is allowed.” Id. Further,

                                  24   under Rule 12(h), a defense under Rule 12(b)(2)-(5) is waived only: 1) if it is omitted from a

                                  25   motion asserting other Rule 12(b) defenses; or 2) by “failing to either: (i) make it by motion under

                                  26   [Rule 12]; or (ii) include it in a responsive pleading or in an amendment allowed by Rule 15(a)(1)

                                  27

                                  28
                                       implicate any particular common law rule or law that the ADA might preempt.
                                                                                      21
                                         Case 3:20-cv-03019-JCS Document 48 Filed 02/21/21 Page 22 of 28




                                   1   as a matter of course.” Fed. R. Civ. P. 12(h)(1). Under these rules, “[d]efendants can waive the

                                   2   defect of lack of personal jurisdiction by appearing generally without first challenging the defect

                                   3   in a preliminary motion, Hays v. United Fireworks Mfg. Co., 420 F.2d 836, 844 (9th Cir. 1969), or

                                   4   in a responsive pleading, Sellers v. McCrane, 55 F.R.D. 466 (E.D.Pa.1972).” Jackson v.

                                   5   Hayakawa, 682 F.2d 1344, 1347 (9th Cir. 1982). In addition, even where the issue has been raised

                                   6   in a responsive pleading, an objection to personal jurisdiction may nonetheless be waived by

                                   7   conduct. Ear v. Empire Collection Authorities, Inc., No. 12-1695-SC, 2012 WL 3249514, at *3

                                   8   (N.D. Cal. Aug. 7, 2012) (explaining that Rule 12(h)(1) merely establishes the “outer limit” of

                                   9   waiver and that an objection to personal jurisdiction may be “waived by implication from acts

                                  10   acknowledging the court’s power to adjudicate.”).

                                  11          Here, Cathay Pacific included in its Answer an affirmative defense based on personal

                                  12   jurisdiction. See Docket No. 18 (Answer) at 16. Further, given that the objection Cathay Pacific
Northern District of California
 United States District Court




                                  13   asserts relates to members of the putative class rather than the Herreras, and the case is not at the

                                  14   class certification stage, the Court finds that there is no conduct on Cathay Pacific’s part –

                                  15   including any delay that would suggest it has acknowledge the Court’s power with respect to the

                                  16   putative class members – that has given rise to a waiver of Cathay Pacific’s defense.

                                  17          Nonetheless, the Court concludes that Cathay Pacific’s challenge is more appropriately

                                  18   addressed at the class certification stage of the case. “While some courts have recognized the

                                  19   authority to ‘strike class allegations [under Rule 23 and Rule 12(f)] prior to discovery if the

                                  20   complaint demonstrates that a class action cannot be maintained,’ Tietsworth v. Sears, 720 F.

                                  21   Supp. 2d 1123, 1146 (N.D. Cal. 2010), ‘in general, class allegations are not tested at the pleading

                                  22   stage and are instead scrutinized after a party has filed a motion for class certification.’ Yastrab v.

                                  23   Apple Inc., No. 14-cv-01974-EJD, 2015 WL 1307163, at *8 (N.D. Cal. Mar. 23, 2015) (denying

                                  24   motion to strike class allegations under Rule 23 as premature).” Mason v. Ashbritt, Inc., No. 18-

                                  25   CV-07181-DMR, 2020 WL 789570, at *4 (N.D. Cal. Feb. 17, 2020). Thus, “‘[c]ourts that have

                                  26   stricken class allegations at the pleading stage . . . have only done so in rare occasions where the

                                  27   class definition is obviously defective in some way.’” Id. (quoting Perkins v. LinkedIn Corp., 53 F.

                                  28   Supp. 3d 1190, 1221 (N.D. Cal. 2014)). The Court concludes that the circumstances here do not
                                                                                         22
                                           Case 3:20-cv-03019-JCS Document 48 Filed 02/21/21 Page 23 of 28




                                   1   make this one of the rare cases in which it is appropriate to test the class allegations at the pleading

                                   2   stage. Therefore, the Court denies without prejudice Cathay Pacific’s request to strike Plaintiffs’

                                   3   class allegations.

                                   4          E.    Whether Plaintiffs State a Claim for Breach of Contract
                                   5          Finally, the Court addresses Cathay Pacific’s argument that Plaintiffs have failed to state a

                                   6   claim for breach of contract. Under California law, 8 a claim for breach of contract requires: “(1)

                                   7   existence of the contract; (2) plaintiff’s performance or excuse of nonperformance; (3) defendant’s

                                   8   breach; and (4) damages to plaintiff as a result of the breach.” CDF Firefighters v. Maldonado,

                                   9   158 Cal. App. 4th 1226, 1239 (2008). As currently pled, Plaintiffs have not alleged the first

                                  10   element because the Complaint cites to the Cathay Dragon GCC rather than the Cathay Pacific

                                  11   GCC, as discussed above. At oral argument, Plaintiffs conceded that the applicable contract is the

                                  12   Cathay Pacific GCC and not the Cathay Dragon GCC. Therefore, the Court finds that Plaintiffs
Northern District of California
 United States District Court




                                  13   have failed to state a claim for breach of contract.

                                  14          The remaining question before the Court is whether it would be futile for Plaintiffs to

                                  15   amend their complaint to assert their breach of contract claim based on the Cathay Pacific GCC

                                  16   rather than the Cathay Dragon GCC. See Smith v. Pac. Properties and Dev. Corp., 358 F.3d 1097,

                                  17   1101 (9th Cir. 2004) (holding that under Rule 15 of the Federal Rules of Civil Procedure, leave to

                                  18   amend should be “freely given” unless amendment will result in undue prejudice to the opposing

                                  19   party or will be futile). Because the Court finds that Plaintiffs may be able to amend their

                                  20   complaint to state a claim for breach of contract based on the Cathay Pacific GCC, Plaintiffs will

                                  21   be permitted to amend their complaint.

                                  22          Flight cancellations and ticket refunds are addressed in Articles 10 and 11 of the Cathay

                                  23   Pacific GCC. Article 10.2 is entitled “CANCELLATION, REROUTING, DELAYS, ETC.” and

                                  24   contains the following provisions:

                                  25                  10.2.2 Except as otherwise provided by the Warsaw Convention or
                                                      the Montreal Convention or applicable law, if we cancel a flight, fail
                                  26                  to operate a flight reasonably according to the schedule, fail to stop at
                                  27
                                       8
                                  28     The Court applies California law because the parties have relied on California law in addressing
                                       the obligations created by Cathay Pacific’s GCC.
                                                                                       23
                                         Case 3:20-cv-03019-JCS Document 48 Filed 02/21/21 Page 24 of 28



                                                        your destination or Stopover destination, or cause you to miss a
                                   1                    connecting flight on which you hold a confirmed reservation, we
                                                        shall, at your option, either:
                                   2
                                                        10.2.2.1 carry you at the earliest opportunity on another of our
                                   3                    scheduled services on which space is available without additional
                                                        charges and; where necessary, extend the validity of your Ticket; or
                                   4                    10.2.2.2 within a reasonable period of time re-route you to the
                                                        destination shown on your Ticket by our own services or those of
                                   5                    another Carrier, or by other mutually agreed means and class of
                                                        transportation without additional charge. If the fare, and charges for
                                   6                    the revised routing are lower than what you have paid, we shall refund
                                                        the difference;
                                   7
                                                        10.2.2.3 or make a refund in accordance with the provisions of Article
                                   8                    11;
                                   9   Kwong Decl., Ex. C (GCC), Article 10.2. Article 11 is entitled “REFUNDS” and provides as

                                  10   follows:
                                                        11.1 Unless otherwise stated in these conditions, fare rules or tariff or
                                  11                    in accordance with applicable law, tickets are non-refundable. We
                                                        will refund a Ticket or any unused portion, as set out below:
                                  12
Northern District of California
 United States District Court




                                                        11.1.1 Except as otherwise provided in this Article, we shall be
                                  13                    entitled to make refund either to the person named in the Ticket, or to
                                                        the person who has paid for the Ticket upon presentation of
                                  14                    satisfactory proof of such payment.
                                  15                    11.1.2 If a Ticket has been paid for by a person other than the
                                                        Passenger named in the Ticket, and the Ticket indicates that there is
                                  16                    a restriction on refund, we shall make a refund only to the person who
                                                        paid for the Ticket, or to that person's order.
                                  17
                                                        11.1.3 Except in the case of lost Tickets, refunds will only be made
                                  18                    on surrender to us of the Ticket and all unused Flight Coupons.
                                  19                    11.1.4 A refund made to anyone presenting the Passenger Coupon or
                                                        Passenger Receipt and all unused Flight Coupons and holding himself
                                  20                    or herself out as a person to whom refund may be made pursuant to
                                                        11.2.1 or 11.2.2 shall be deemed a proper refund and shall discharge
                                  21                    us from liability and any further claim for refund from you or from
                                                        anyone else.
                                  22

                                  23   Id. Art. 11.1.

                                  24          Article 11.2 is entitled “INVOLUNTARY REFUNDS” and provides, in relevant part, as

                                  25   follows:

                                  26                    If we cancel a flight, fail to operate a flight reasonably according to
                                                        schedule, fail to stop at your final destination or Stopover, or cause
                                  27                    you to miss a connecting flight on which you hold a reservation, the
                                                        amount of the refund shall . . . be:
                                  28
                                                                                           24
                                            Case 3:20-cv-03019-JCS Document 48 Filed 02/21/21 Page 25 of 28



                                                         11.2.1 if no portion of the Ticket has been used, an amount equal to
                                   1                     the fare paid;
                                   2                     11.2.2 if a portion of the Ticket has been used, the refund will be not
                                                         less than the difference between the fare paid and the applicable fare
                                   3                     for travel between the points for which the Ticket has been used.
                                   4   Id., Article 11.2.

                                   5             Article 16.5.2 provides that Cathay Pacific is “not liable for any damage arising from our

                                   6   compliance with any laws or government regulations, orders or requirements, or from [a

                                   7   passenger’s] failure to comply with the same.” Id., Article 16.5.2. Article 18 provides that

                                   8   “[n]one of [Cathay Pacific’s] Agents, employees or representatives has authority to alter, modify

                                   9   or waive any provision of these Conditions of Carriage.” Id., Article 16.5.2.

                                  10             Cathay Pacific argues that Plaintiffs cannot state a claim for breach of the Cathay Pacific

                                  11   GCC based on the facts alleged in the Complaint because the Cathay Pacific’s GCC does not

                                  12   require automatic refunds. Motion at 16. In support of its contention that refunds are not
Northern District of California
 United States District Court




                                  13   automatic under the Cathay Pacific GCC, Cathay Pacific points to article 10, which it contends

                                  14   “offers passengers whose flights are cancelled three options: (1) a rescheduled flight; (2) a

                                  15   rerouted flight; or (3) a refund.” Id. at 28. It also points to article 11, which it argues provides that

                                  16   “in order to obtain a refund, passengers must request a refund and surrender to Cathay Pacific ‘the

                                  17   Ticket and all unused Flight Coupons.’” Id. (quoting Cathay Pacific GCC, art. 11). Cathay Pacific

                                  18   also cites Articles 11.5.3 (“We may refuse refund in the circumstances covered by Article 8.29 of

                                  19   these Conditions”) and 16.5.2 (providing that Cathay Pacific is “not liable for any damage arising

                                  20   from our compliance with any laws or government regulations, orders or requirements, or from [a

                                  21

                                  22   9
                                           Article 8.2 provides, in part, as follows:
                                  23
                                                         If, due to your behaviour, conduct, mental or physical condition, we
                                  24                     have, in the exercise of our reasonable discretion, refused to carry
                                                         you, or removed you en route, then we may cancel the remaining
                                  25                     unused portion of your Ticket, and you will not be entitled to further
                                                         carriage or to a refund either in respect of the sector that was the
                                  26                     subject of the refusal of carriage or removal, or any subsequent sectors
                                                         covered by the Ticket. We will not be liable for any consequential
                                  27                     loss or damage alleged due to any such refusal to carry or removal en
                                                         route.
                                  28   Kwong Decl., Ex. C (Cathay Pacific GCC) Article 8.2.
                                                                                    25
                                         Case 3:20-cv-03019-JCS Document 48 Filed 02/21/21 Page 26 of 28




                                   1   passenger’s] failure to comply with the same.”) in support of its position that refunds are not

                                   2   automatic under its GCC. Id.

                                   3           Articles 11.5.3 and 16.5.2, on their face, do not apply to the facts alleged here. Plaintiffs

                                   4   do not allege that they are seeking a refund after being removed from their flight and Cathay

                                   5   Pacific does not contend that they were (or offer any evidence of such, to the extent that it makes

                                   6   the same argument in connection with its ADA preemption challenge). Nor is there any allegation

                                   7   or evidence in the record that Cathay was required to cancel Plaintiff’s flight under a specific

                                   8   government regulation, order or requirement, notwithstanding that it is undisputed (and Plaintiffs

                                   9   have alleged) that the cancellation was the result of the COVID public health emergency. On the

                                  10   other hand, the Court concludes that Articles 10 and 11 establish conditions precedent to the

                                  11   obligation Plaintiffs allege was breached.

                                  12          Under California law, “[c]onditions precedent must be expressed in plain, clear, and
Northern District of California
 United States District Court




                                  13   unambiguous language, but parties need not invoke any required magical incantation.” Int'l Bhd.

                                  14   of Teamsters v. NASA Servs., Inc., 957 F.3d 1038, 1043 (9th Cir. 2020) (quotation marks and

                                  15   citation omitted). Here, the Court finds that Cathay Pacific’s GCC contains at least two provisions

                                  16   that make clear that refunds are not automatic. First, in Article 10.2.2, passengers are given a

                                  17   choice of receiving a refund or being placed on a rescheduled or rerouted flight “at [their]

                                  18   option[.]” This implies that passengers must take some affirmative action to select an option.

                                  19   Likewise, Article 11.1.3 requires affirmative conduct on the part of the passenger to obtain a

                                  20   refund, providing that “[e]xcept in the case of lost Tickets, refunds will only be made on surrender

                                  21   to us of the Ticket and all unused Flight Coupons.”

                                  22          The facts alleged in the current version of Plaintiffs’ complaint do not raise an inference

                                  23   that either of the conditions precedent discussed above have been met. Although it is not clear

                                  24   whether Plaintiffs will be able to remedy this deficiency by amending the complaint, the Court

                                  25   notes that they come close to alleging that they requested a refund, alleging in the Complaint that

                                  26   they sent three emails to Cathay Pacific “regarding the refund.” Complaint ¶ 52. Moreover, at

                                  27   oral argument Plaintiffs’ counsel represented that Plaintiffs did, in fact, request a refund.

                                  28          Even if Plaintiffs are not able to allege facts showing that they satisfied the conditions
                                                                                         26
                                         Case 3:20-cv-03019-JCS Document 48 Filed 02/21/21 Page 27 of 28




                                   1   precedent for obtaining a refund, they may be able to state a claim nonetheless by alleging facts

                                   2   showing that the conditions precedent were excused. See Consol. World Investments, Inc. v. Lido

                                   3   Preferred Ltd., 9 Cal. App. 4th 373, 380 (1992) (“It is elementary a plaintiff suing for breach of

                                   4   contract must prove it has performed all conditions on its part or that it was excused from

                                   5   performance.”). “It is hornbook law that where one contracting party prevents the other’s

                                   6   performance of a condition precedent, the party burdened by the condition is excused from

                                   7   performing it, and the benefited party’s duty of performance becomes unconditional.” City of

                                   8   Hollister v. Monterey Ins. Co., 165 Cal. App. 4th 455, 490 (2008), as modified on denial of reh’g

                                   9   (Aug. 28, 2008). Plaintiffs allege that Cathay Pacific “render[ed] it functionally impossible to

                                  10   specifically request refunds over vouchers/coupons by inaccessibility of customer service, with

                                  11   wait times of more than two hours frequently reported; and/or . . . obscuring passengers’ right to a

                                  12   monetary refund.” Complaint ¶ 44. They also allege that they “have repeatedly attempted to
Northern District of California
 United States District Court




                                  13   contact Defendant regarding the refund that they are owed” and that “[t]hree e-mails from Mrs.

                                  14   Herrera to Defendant have gone unreturned.” Id. ¶ 52. Because the Herraras do not allege that

                                  15   they themselves were placed on long holds or were unable to reach customer service, the Court

                                  16   concludes that the current Complaint does not allege with sufficient particularity that Plaintiffs

                                  17   were excused from performing the conditions precedent in Cathay Pacific’s GCC. Nonetheless,

                                  18   Plaintiffs may be able to remedy that deficiency by amending the complaint. See Bugarin, 2021

                                  19   WL 175940, at *12 (finding allegations relating to difficulty of obtaining a refund to be too

                                  20   “sparse” to “show that ANA prevented Bugarin from performing the condition precedent but

                                  21   giving the plaintiff leave to amend to allege specific facts showing that “her performance of any

                                  22   condition precedent was excused.”). Therefore, the Court concludes that it is in the interest of

                                  23   justice to permit Plaintiffs to amend their complaint to remedy the deficiencies discussed above.

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                        27
                                         Case 3:20-cv-03019-JCS Document 48 Filed 02/21/21 Page 28 of 28




                                   1   IV.    CONCLUSION

                                   2          For the reasons set forth above, the Motion is GRANTED in part and DENIED in part.

                                   3   Plaintiffs’ complaint is dismissed with leave to amend consistent with this Opinion. Plaintiffs’

                                   4   amended complaint shall be filed by March 26, 2021.

                                   5          IT IS SO ORDERED.

                                   6

                                   7   Dated: February 21, 2021

                                   8                                                   ______________________________________
                                                                                       JOSEPH C. SPERO
                                   9                                                   Chief Magistrate Judge
                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                        28
